DAY, J.
1. Section 8598, General Code, authorizing the designation of an heir creates rights of inheritance under the statute of descent and distribution of intestate estates and such designated heir becomes entitled to the same right of property as if he were a child born in lawful wedlock.
2. Such person so designated is to be regarded the same as “issue” of the person so designating, in so far as it involves his right to inherit from the person so designating under the statutes of descent and distribution.
3. Where a person acquires title to real estate under Section 8574, General Code, as having designated an heir, as authorized by Section 8598, General Code, afterwards dies intestate, seized of said property, the person so designated as heir inherits under the statutes of descent as “if a child born in lawful wedlock’’ and the person so designating an heir cannot be said to have died “without issue”, within the purview of Section 8577, General Code, providing for inheritance'by kindred of a deceased husband or wife of the intestate dying without issue.
4. In the construction of a statute the primary duty of the court is to give effect to the intention of the legislature enacting it. Such intention is to be sought in the language employed and the apparent purpose to be sub-served, and such a construction adopted which permits the statute and its various parts to be construed as a whole and give effect to the paramount object to be attained.
Judgment reversed.
Marshall, CJ., Jones, Matthias, Allen, Kin-kade and Robinson, JJ., concur.